Name: Commission Regulation (EEC) No 743/87 of 13 March 1987 laying down special detailed rules for the application of the system of import licences and advance fixing certificates for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  agricultural activity
 Date Published: nan

 No L 75/6 Official Journal of the European Communities 17. 3 . 87 COMMISSION REGULATION (EEC) No 743/87 of 13 March 1987 laying down special detailed rules for the application of the system of import licences and advance fixing certificates for products processed from fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common market organization of the market in products processed from fruit and vegeta ­ bles ('), as last amended by Regulation (EEC) No 1838/86 (2), and in particular Articles 14 (3) and 15 (4) thereof, Whereas Commission Regulation (EEC) No 1303/83 (3), as last amended by Regulation (EEC) No 2397/86 (4), lays down special detailed rules for the application of the system of import licences and advance fixing certificates for products processed from fruit and vegetables ; whereas the provisions of that Regulation have been amended many times ; whereas, therefore, in the interests of clarity and administrative efficiency it is advisable to consolidate the rules in question in a single text, at the time making certain amendments which experience has shown to be desirable ; Whereas the special detailed rules for the application of the system of import licences and advance fixing certifi ­ cates in question supplement and derogate from Commis ­ sion Regulation (EEC) No 3183/80 of 3 December 1980 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (*), as last amended by Regulation (EEC) No 39 13/86 (^ ; Whereas, in order to facilitate the adoption of appropriate measures in the event of disturbance or threatened distur ­ bance to the market, provision should be made for intro ­ ducing a fixed period between the application for and issue of the licences ; Whereas the term of validity of import licences, with or without advance fixing of the levy in respect of the various added sugars , should be determined in the light of the practices of international trade ; whereas the amount of the security to be lodged for import licences and advance fixing certificates should be fixed at levels which will enable the system to function properly ; Whereas , in order to ensure better knowledge of the trade pattern in certain products, the country of origin must be indicated and the importer should be compelled to import from the country thus indicated ; whereas, in view of the characteristics of trade in the products concerned, provision should be made for some relaxation of the rules concerning the compulsory indication of the country of origin ; Whereas in licence applications applicants must indicate the Common Customs Tariff subheading ; whereas in the case of certain products falling within subheadings 20.06 B and 20.07 B of the Common Customs Tariff, it is not always possible, owing to considerable variations in natural sugar content or to fluctuations in exchange rates, to know the exact subheadings at the time of application for licences ; whereas special provision should be made for those products ; Whereas the product to be exported is to be described in advance fixing certificates with reference to the relevant subheading of the Common Customs Tariff ; whereas the criterion for classifying a product in a specific subheading is in many cases the sugar content ; whereas, as a conse ­ quence, variations in the sugar content of a specific product may lead exporters to submit several applications on account of the product's successive classifications ; whereas that situation could be avoided if the issue of a single certificate for such a product with a varying sugar content were to be authorized ; Whereas the third indent of Article 5 ( 1 ) of Regulation (EEC) No 3183/80 provides that no licence is required for the purposes of operations relating to quantities for which the amount of the security for the corresponding licence would be five ECU or less ; whereas Article 13 (4) of Regulation (EEC) No 3183/80 provides that no security is required in respect of an import or export licence or advance fixing certificate where the amount of security involved is five ECU or less, or under certain circum ­ stances, 25 ECU or less ; Whereas the application of those provisions as regards products processed from fruit and vegetables results, because of the range of security rates, in a wide variation in the quantity of product covered ; Whereas it is necessary, with a view especially to adminis ­ trative simplicity, to specify the quantity within which such products may be imported without a licence ; whereas the quantity below which an import licence or advance fixing certificate is to be issued without a security being lodged should also be specified ; whereas the second subparagraph of Article 1 3 (4) of Regulation (EEC) No 3183/80 should not apply ; Whereas the Management . Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, (') OJ No L 49, 27 . 2. 1986, p. 1 . (J) OJ No L 159 , 14 . 6 . 1986, p. 1 . (3) OJ No L 138 , 27 . 5 . 1983 , p. 25 . (4) OJ No L 208 , 31 . 7 . 1986, p. 15 . f)T No L 338 . 13 . 12. 1980 . o . 1 . Is) OJ No L 364, 23 . 12 . 1986, p. 31 . 17. 3 . 87 Official Journal of the European Communities No L 75/7 2. For products in respect of which import trends need to be monitored closely in order to evaluate the possibility of disturbance or threatened disturbance of the market, the Commission may decide that import licences, with or without advance fixing of the levy, shall be issued on the fifth working day following that on which applications are lodged . HAS ADOPTED THIS REGULATION : Article 1 This Regulation lays down special detailed rules for the application of the system of import licences and advance fixing certificates as provided for in Articles 14 and 15 of Regulation (EEC) No 426/86. TITLE I Import licences Article 3 Article 2 1 . Import licences, with or without advance fixing of the levy, shall be valid for a period of three months from their date of issue as defined in Article 21 ( 1 ) of Regula ­ tion (EEC) No 3183/80 . 1 . The amount of the security for import licences without advance fixing of the levy shall for each product be as shown in the following table : CCT heading No Description Amount in ECU/100 kg net ex 07.02 B Peeled tomatoes preserved by freezing ; Peas (including chick peas) (whether or not cooked), preserved by freezing 0,60 0,60 ex 07.03 E Mushrooms in salted or sulphur water or to which other substances ensuring their temporary preservation have been added, but not specially prepared for immediate consumption 2,00 ex 07.04 B Tomato flakes 1,80 08.03 B Dried figs 1,60 08.04 B Dried grapes 2,00 ex 08.10 A Strawberries or raspberries (whether or not cooked), preserved by freezing, not containing added sugar 2,00 ex 08.10 D Cherries (whether or not cooked), preserved by freezing, not containing added sugar 2,00 ex 08.11 E Strawberries, raspberries or cherries, preserved provisionally 2,00 08.12 C Prunes 1,20 ex 20.01 C Mushrooms, prepared or preserved by vinegar or acetic acid, with or without sugar, whether or not containing salt, spices or mustard 2,00 20.02 A Mushrooms, prepared or preserved otherwise than by vinegar or acetic acid 2,40 ex 20.02 C Tomato concentrates (') 1,80 ex 20.02 C Other tomato products 0,60 20.02 G Peas and beans in pod, prepared or preserved otherwise than by vinegar or acetic acid 0,60 ex 20.03 Strawberries, raspberries or cherries, preserved by freezing, containing added sugar 0,60 ex 20.05 C I b), C II and C III Jams, jellies, marmalades, puree and pastes of strawberries or raspberries, being cooked preparations, whether or not containing added sugar 0,60 ex 20.06 B II a) 6, B II b) 6, B II c) 1 cc) and B II c) 2 aa) Pears otherwise prepared or preserved , 0,60 ex 20.06 B II ex a) 7, B II b) 7 aa) 11 and B II b) 7 bb 11 Peaches otherwise prepared or preserved 0,60 20.06 B II ex a) 7, B II b) 7 aa) 22, B II b) 7 bb) 22, B II c) 1 aa) and ex B II c) 2 bb) Apricots otherwise prepared or preserved 0,60 No L 75/8 Official Journal of the European Communities 17. 3 . 87 CCT heading No Description Amount in ECU/100 kg net ex 20.06 B II a) 8 , B II b) 8 , B II c) 1 dd) and B II c) 2 bb) Strawberries, raspberries or cherries otherwise prepared or preserved 0,60 ex 20.07 A III, B II a) 6 and B II b) 7 Cherry juice 0,60 20.07 B II a) 5 and B II b) 6 Tomato juice 0,60 (') Products with a dry matter content of not less than 12 % by weight. 2. The amount of the security for import licences with advance fixing of the levy shall for each product be as shown in the following table : CCT heading No Description Amount in ECU/100 kg net ex 20.03 A Strawberries, raspberries or cherries, preserved by freezing, containing added sugar 1,30 ex 20.05 C I b) Jams, jellies, marmalades, puree and pastes of strawberries or raspberries being cooked preparations, with a sugar content exceeding 30 % by weight 2,40 ex 20.05 C II Jams, jellies , marmalades, puree and pastes of strawberries or raspberries, being cooked preparations with a sugar content exceeding 13 % but not exceeding 30 % by weight 0,90 Article 4 Where certain of the products falling within a subheading of the Common Customs Tariff only are subject to the system of import licences, licence applications and the import licences them ­ selves shall contain in section 7 the description of the products subject to the system and in section 8 the Common Customs Tariff subheading preceded by 'ex'. Licences shall be valid for the products so described . Article 5 1 . For the products set out in the following table, licence applications and the import licences themselves shall indicate the country of origin in section 14 : CCT heading No Description ex 07.03 E Mushrooms provisionally preserved in brine, in sulphur water or in other preservative solutions, but not specially prepared for immediate consumption 08.03 B Dried figs 08.04 B Dried grapes ex 08.10 A Strawberries or raspberries (whether or not cooked), preserved by freezing, not containing added sugar ex 08.10 D Cherries (whether or not cooked), preserved by freezing, not containing added sugar ex 08.11 E Strawberries , raspberries or cherries, provisionally preserved ex 20.01 C Mushrooms, prepared or preserved by vinegar or acetic acid, with or without sugar, whether or not containing salt, spices or mustard 17. 3 . 87 Official Journal of the European Communities No L 75/9 CCT heading No Description 20.02 A Mushrooms, prepared or preserved otherwise than by vinegar or acetic acid 20.02 G Peas, and beans in pod, prepared or preserved otherwise than by vinegar or acetic acid ex 20.03 Strawberries, raspberries or cherries, preserved by freezing, containing added sugar ex 20.05 C I b) C II and C III Jams, jellies, marmalades, puree and pastes of strawberries or raspberries, being cooked preparations, whether or not containing added sugar ex 20.06 B II a) 8 , B II b) 8 , B II c) 1 dd and B II c) 2 bb) Strawberries, raspberries or cherries prepared or preserved ex 20.07 A III, B II a) 6 and B II b) 7 Cherry juice Licences shall make it obligatory to import from the country indicated thereon . 2. Holders of licences may apply, once only, to have the country of origin altered subject to the following rules : (a) applications for alteration of the country of origin :  must be submitted to the body which issued the original licence,  must be accompanied by the original licence and by any extract issued,  shall be subject to the provisions of Articles 1 2, 1 3 ( 1 ), 14 and 15 of Regulation (EEC) No 3183/80 ; (b) the body which issued the licence shall retain the original licence and any extract and shall issue a replacement licence and, where appropriate, one or more replacement extracts . However, if during the time taken to issue the replace ­ ment licence the issue of licences for the new country of origin is supended, the replacement licence appli ­ cation concerned shall be rejected and the original licence and, where appropriate, the extract or extracts shall be returned to the holder ; (c) replacement licences and, where appropriate, the replacement extract or extracts shall :  be issued for a quantity of products which , when the tolerance is added, corresponds to the available quantity shown on the document which they replace,  contain in section 12 the number of the document which they replace,  contain in section 14 the name of the new country of origin ,  contain in the other sections the same entries as the documents which they replace, and in parti ­ cular the same date of expiry. Article 6 1 . In the case of :  tomato juice falling within subheading 20.07 B II of the Common Customs Tariff, and  peaches, apricots and pears falling within subheading 20.06 B II of the Common Customs Tariff, applicants may in section 8 indicate two tariff subhead ­ ings in their applications for import licences as follows : ex 20.06 B II a) 6 aa) and ex 20.06 B II a) 6 bb), or 20.06 B II a) 7 aa) and 20.06 B II a) 7 bb), or 20.06 B II b) 6 aa) and 20.06 B II b) 6 bb), or 20.06 B II b) 7 aa) 1 1 and 20.06 B II b) 7 bb) 1 1 , or 20.06 B II b) 7 aa) 22 and 20.06 B II b) 7 bb) 22, or 20.07 B II a) 5 aa) and 20.07 B II b) 6 aa), or 20.07 B II a) 5 bb) and 20.07 B II b) 6 bb). The two subheadings indicated in the application shall be entered on the import licence . 2 . Where applicants avail themselves of the provisions of paragraph 1 and the amounts of the securities are diffe ­ rent in respect of the two tariff subheadings concerned, the amount of security to be taken into consideration shall be the higher of the two . 3 . Whereas, as a result of the application of paragraph 1 , a product not subject to an import levy is imported under cover of a licence including advance fixing of the levy, the obligation to import with advance fixing of the levy shall be considered to have been met. Article 7 For the products set out in the following table , licence applications and the import licences themselves shall show in section 7, in addition to the description in accor ­ dance with the Common Customs Tariff nomenclature , a description corresponding to that indicated in the table below and a reference to the relevant NIMEXE-code : No L 75/ 10 Official Journal of the European Communities 17. 3 . 87 CCT heading No NIMEXE code Description ex 07.02 B 07.02-20 Peas (including chick peas) (whether or not cooked), preserved by freezing ex 07.03 E ex 07.03-61 Cultivated mushrooms provisionally preserved in brine, in sulphur water or in other preservative solutions, but not specially prepared for immediate consumption ex 07.03 E ex 07.03-61 Mushrooms, excluding cultivated mushrooms, provisionally preserved in brine, in sulphur \\ water or other preservative solutions, but not specially prepared for immediate consump ­ tion 08.04 BI 08.04-31 Currants 08.04-39 Other 08.04 B II 08.04-91 Currants 08.04-99 Other Fruit (whether or not cooked), preserved by freezing, not containing added sugar : ex 08.10 A 08.10-11  Strawberries ex 08.10 A 08.10-15  Raspberries I  Cherries : ex 08.10 D ex 08.10-90  Sour cherries ex 08.10 D ex 08.10-90  Other Fruit provisionally preserved : ex 08.11 E 08.11-95  Strawberries ex 08.11 E 08.11-96  Raspberries  Cherries : ex 08.11 E ex 08.11-91  Sour cherries ex 08.11 E ex 08.11-91  Other ex 20.01 C ex 20.01-30 Cultivated mushrooms, prepared or preserved by vinegar or acetic acid, with or without sugar, whether or not containing salt, spices or mustard ex 20.01 C ex 20.01-30 Mushrooms, excluding cultivated mushrooms, prepared or preserved by vinegar or acetic acid, with or without sugar, whether or not containing spices or mustard Tomatoes :  With a dry matter content of less than 1 2 % by weight : ex 20.02 C 20.02-31  Peeled tomatoes ex 20.02 C 20.02-33 :  Other ex 20.02 C 20.02-35  With a dry matter content of not less than 12 % but not more than 30 % by weight ex 20.02 C 20.02-37  With a dry matter content of more than 30 % by weight ex 20.02 G 20.02-91 Peas prepared or preserved otherwise than by vinegar or acetic acid ex 20.02 G 20.02-95 Beans in pod prepared or preserved otherwise than by vinegar or acetic acid Fruit preserved by freezing, containing added sugar :  With a sugar content exceeding 13 % by weight : ex 20.03 A ex 20.03-00  Strawberries ex 20.03 A ex 20.03-00  Raspberries  Cherries : ex 20.03 A ex 20.03-00  Sour cherries ex 20.03 A ex 20.03-00  Other  Other : ex 20.03 B ex 20.03-00  Strawberries ex 20.03 B ex 20.03-00  Raspberries  Cherries : ex 20.03 B ex 20.03-00  Sour cherries ex 20.03 B ex 20.03-00  Other \ Jams, fruit jellies, marmalades, fruit puree and fruit pastes, being cooked preparations, whether or not containing added sugar : ex 20.05 C I b) 20.05-53  Strawberries ex 20.05 C I b) 20.05-55  Raspberries ex 20.05 C II ex 20.05-60  Strawberries ex 20.05 C II ex 20.05-60  Raspberries ex 20.05 C III ex 20.05-90  Strawberries ex 20.05 C III ex 20.05-90  Raspberries 17. 3 . 87 Official Journal of the European Communities No L 75/ 11 CCT heading No NIMEXE code Description \ Fruit otherwise prepared or preserved, whether or not containing added sugar or spirit : ex 20.06 B II a) 7 20.06-45  Peaches ex 20.06 B II a) 7 20.06-47  Apricots ll  Cherries : ex 20.06 B II a) 8 20.06-50  Sour cherries ex 20.06 B II a) 8 20.06-51  Other ex 20.06 B II a) 8 ex 20.06-53  Strawberries ex 20.06 B II a) 8 ex 20.06-53  Raspberries \\  Cherries : ex 20.06 B II b) 8 20.06-74  Sour cherries ex 20.06 B II b) 8 20.06-75  Other ex 20.06 B II b) 8 ex 20.06-80  Strawberries ex 20.06 B II b) 8 ex 20.06-80  Raspberries  Cherries : ex 20.06 B II c) 1 dd) 20.06.89  Sour cherries ex 20.06 B II c) 1 dd) 20.06-90  Other ex 20.06 B II c) 1 dd) ex 20.06-91  Strawberries ex 20.06 B II c) 1 dd) ex 20.06-91  Raspberries  Cherries : ex 20.06 B II c) 2 bb) 20.06-96  Sour cherries ex 20.06 B II c) 2 bb) 20.06-97  Other ex 20.06 B II c) 2 bb) ex 20.06-99  Strawberries ex 20.06 B II c) 2 bb) ex 20.06-99  Raspberries ex 20.07 A III a) ex 20.07-09 Cherry juice ex 20.07 A III b) 1 ex 20.07-15 b) 2 ex 20.07-15 ex 20.07 B II a) 6 aa) ex 20.07-60 a) 6 bb) ex 20.07-61 ex 20.07 B II b) 7 aa) ex 20.07-91 b) 7 bb) ex 20.07-92 I b) 7 cc) ex 20.07-93 Licences shall be valid only for the products so described. Article 8 In cases where the amount of the security referred to in Article 3 is less than 1 ECU per 100 kilograms, and by way of derogation from the third indent of Article 5 ( 1 ) of Regulation (EEC) No 3183/80, no import licence shall be required for operations relating to a quantity not excee ­ ding 500 kilograms. TITLE II Advance fixing certificates Article 9 Without prejudice to the provisions of Article 2, advance fixing certificates shall be valid for a period of five months from their day of issue as defined in Article 21 ( 1 ) of Regulation (EEC) No 3183/80 . Article 10 Where advance fixing is restricted to certain of the products falling within a subheading of the Common Customs Tariff, applications for certificates and the certi ­ ficates themselves shall contain in section 7 the descrip ­ tion of the products qualifying for advance fixing and in section 8 the Common Customs Tariff subheading preceded by 'ex'. Certificates shall be valid only for the products so described . Article 11 When citrus fruit juices falling within heading , ex 20.07 of the Common Customs Tariff other than grapefruit juice are imported into a Member State where they are subject to quantitative restrictions, the validity of the advance fixing certificates in that Member State shall be condi ­ tional on the production of a national document showing that importation has been authorized. Article 12 Without prejudice to the provisions of Article 3 (2) the amount of security for advance fixing certificates for each product shall be as shown in the following table : No L 75/12 Official Journal of the European Communities 17. 3 . 87 CCT Il Amount in heading Description ECU/100 kg No net ex 13.03 B Pectic substances and pectinates 0,18 ex 20.01 Vegetables and fruit, prepared or preserved by vinegar or acetic acid, whether or not containing salt, spices or mustard, containing added sugar 0,18 ex 20.02 Vegetables prepared or preserved otherwise than by vinegar or acetic acid, containing added sugar 0,18 20.03 Fruit preserved by freezing, containing added sugar 0,70 20.04 Fruit, fruit peel and parts of plants, preserved by sugar (drained, glace or crystallized) 1,80 ex 20.05 Jams, fruit jellies, marmalades, fruit puree and fruit pastes, being cooked preparations, containing added sugar : A. Chestnut puree and paste 1,80 B. Jams and marmalades of citrus fruit : I. With a sugar content exceeding 30 % by weight 1,80 II . With a sugar content exceeding 13 % but not exceeding 30 % by weight 0,30 III . Other 0,30 C. Other : I. With a sugar content exceeding 30 % by weight 1,80 II . With a sugar content exceeding 13 % but not exceeding 30 % by weight 0,30 III . Other 0,30 ex 20.06 Fruit otherwise prepared or preserved, containing added sugar 0,30 ex 20.07 Fruit juices (including grape must) and vegetable juices, containing added sugar, but unfermented and not containing spirit, other than grape juice's (including grape must) : 1 . With an added sugar content exceeding 30 % by weight 1,80 2. Other 0,30 Article 13 In the case of certificates for products falling within heading 20.07 of the Common Customs Tariff, a tolerance of 0,03 shall be permitted in relation to the tariff specification as to the density of the product. Section 20 (a) of the certificate in the case of imports and section 18 (a) of the certificate in the case of advance fixing shall contain one of the following endorsements :  Tolerancia en densidad 0,03 (a) applications for certificates and the certificates them ­ selves shall indicate in section 12 the basic product in respect of which the refund is fixed in advance . For this purpose 'basic products' shall mean :  sugar, including white sugar, raw sugar and beet and cane syrup,  glucose in the form of white crystalline powder, whether or not agglomerated,  other glucose and glucose syrup, or  isoglucose ; (b) the products to be exported may, in applications for licences and in the licences themselves, be described by reference to the four-digit heading of the Common Customs Tariff within which the products fall . Certificates shall be valid for all products attracting an export refund and falling within that heading.  Tolerance for densitet pa 0,03  Toleranzdichte 0,03  Ã Ã ½Ã ¿Ã Ã ® ÃÃ Ã ºÃ ½Ã ¿Ã Ã ·Ã Ã ¿Ã  0,03  Density tolerance of 0,03  TolÃ ©rance densite de 0,03  Tolleranza densitÃ 0,03  Dichtheidstolerantie 0,03  TolerÃ ¢ncia de densidade 0,03 . Article 14 2. Where the provisions of paragraph 1 (b) are applied, the amount of the security shall , by way of derogation from Article 12, be 1,80 ECU/100 kilograms net .1 . In the case of advance fixing of the export refund : 17. 3 . 87 Official Journal of the European Communities No L 75/ 13 TITLE III General provisions Article 15 By way of derogation from the first subparagraph of Article 13 (4) of Regulation (EEC) No 3183/80, no secu ­ rity shall be required in respect of import licences or advance fixing certificates relating to a quantity not excee ­ ding 1 000 kilograms. The provisions of the second subparagraph of Article 13 (4) of Regulation (EEC) No 3183/80 shall not apply. TITLE IV Communications Article 16 1 . Member States shall communicate to the Commis ­ sion not later than the ninth of each month the following particulars in respect of products for which import licences or advance fixing certificates were issued in the preceding month : (a) import licences, with or without advance fixing of the levy :  quantities, and  in respect of the products referred to in Article 5, country of origin, broken down according to the nomenclature of the Common Customs Tariff or, for the products listed in Article 7, according to the description indicated in that Article. The products listed in Article 6 shall be included under the subheading first mentioned in section 8 ; (b) advance fixing certificates for import, other than those covered under (a) : quantities, broken down according to the nomen ­ clature of the Common Customs Tariff ; (c) advance fixing certificates for export : quantities, broken down according to the nomen ­ clature of the Common Customs Tariff. 2 . If no import licences or advance fixing certificates have been issued during a calendar month, the Member State concerned .shall inform the Commission accordingly not later than the ninth of the following month . 3 . During periods when the provisions of Article 2 (2) are applied, and by way of derogation from paragraph 1 , Member States shall communicate to the Commission the particulars referred to in paragraph 1 (a) in respect of applications for import licences as follows :  each Wednesday, as regards applications made on Monday and Tuesday of that week,  each Friday, as regards applications made on Wednesday and Thursday of that week,  each Monday, as regards applications made on Friday of the previous week. TITLE V Final provisions Article 17 1 . Regulation (EEC) No 1303/83 is hereby repealed . 2. References to Regulation (EEC) No 1303/83 shall be construed as references to this Regulation . Article 18 This Regulation shall enter into force on 1 April 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 March 1987. For the Commission Frans ANDRIESSEN Vice-President